Exhibit 10.1

AMENDMENT TO NOTE, WARRANT AND SECURITY AGREEMENT

This AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTE (this “Amendment”) is made
and effective as of January 14, 2011, by and between DayStar Technologies, Inc.
(the “Company”), and Dynamic Worldwide Solar Energy, LLC (the “Holder”).

WHEREAS, the Company issued to the Holder a First Secured Convertible Promissory
Note dated April 29, 2010 (as amended to date, the “Note”); and

WHEREAS, the Company and the Holder have agreed to further amend the Note to
extend the Maturity Date (as defined in the Note) to April 22, 2011;

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. The Maturity Date of the Note, as defined in Section 3.a of the Note, is
hereby amended to be April 22, 2011.

2. Section 3.e of the Note is hereby deleted and replaced in its entirety by the
following:

“Prepayment. Payor may, at any time and from time to time, prepay all or any
part of this Note prior to the Maturity Date, but only by giving Holder at least
fifteen (15) days advance written notice of Payor’s intent to prepay this Note,
specifying the date on which such prepayment will be made and the amount of such
prepayment, whereupon Holder shall have the right to convert, pursuant to
Section 2.a above, all or any part of the entire outstanding principal amount of
this Note plus the accrued interest on the then outstanding balance, on or
before the date scheduled for such prepayment. In the event that Payor shall
intend to pay all or any part of the Note on the Maturity Date or, in the event
that Payor shall default in paying this Note in full on the Maturity Date and
thereafter shall intend to pay at any time all or any part of this Note, Payor
shall give Holder at least fifteen (15) calendar days advance written notice of
Payor’s intent to make such payment, specifying the date on which such payment
will be made and the amount of such payment, and Holder shall have the right to
convert, pursuant to Section 2.a, all or any part of the entire outstanding
principal amount of this Note plus the accrued interest on the then outstanding
balance, on or before the date scheduled for such prepayment.”

3. The Company re-confirms that, as of the date hereof, the Conversion Price (as
defined in the Note) is $0.90 per share and the maximum number of shares of
Common Stock (as defined in the Note) issuable upon conversion of the Note is
722,222. It is understood that all conversions of the Note into shares of Common
Stock shall be applied first as conversions of the principal amount until the
entire principal amount has been converted. In the event that Holder



--------------------------------------------------------------------------------

shall have converted the Note into the aforesaid 722,222 maximum number of
shares and, after such conversion at the Conversion Price, there shall remain
unpaid accrued interest under the Note, Payor shall pay to Holder the amount of
such unpaid accrued interest in cash at the time of such final conversion.
Subject to the foregoing limitation on the maximum number of shares of Common
Stock issuable upon conversion of the Note, nothing contained herein shall
preclude Holder, in its sole discretion, at any time (and from time to time)
from and after the date hereof, while the Note shall remain outstanding, from
converting all or any part of the entire outstanding principal amount of the
Note plus the accrued interest on the then outstanding balance, pursuant to
Section 2.a of the Note.

4. Except to the extent amended hereby, the Note shall continue in full force
and effect and shall not be otherwise affected by this Amendment. The parties
agree that to the extent the modifications to the Note made pursuant to this
Agreement may result in the issuance by the Company of shares of its Common
Stock in violation of stockholder approval requirements of Nasdaq Stock Market
Rule 5635, the Company shall not issue such shares without first complying with
such rule.

5. This Amendment has been authorized by all necessary action of the Company and
the Holder and shall be governed by and construed in accordance with the laws of
the State of Delaware, as such laws are applied to contracts to be entered into
and performed entirely in the State of Delaware by Delaware residents. This
Amendment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement. This Amendment may be executed by
facsimile or electronic signature.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

DayStar Technologies, Inc.     Dynamic Worldwide Solar Energy, LLC By:  

/s/ Magnus Ryde

      By:   

/s/ Robert Entler

Name:  

Magnus Ryde

      Name: Robert Entler Title:  

CEO

      Title: Authorized Signatory

 

2